Citation Nr: 9917519	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for tendinitis 
involving the left wrist.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran's claims file was subsequently 
transferred to the RO in Salt Lake City, Utah, because he 
reported that he had relocated to this area.  

The veteran testified before the undersigned member of the 
Board at the RO in Salt Lake City in January 1996.  In April 
1997, the Board remanded the case to the RO for additional 
development, including scheduling the veteran for an 
examination for disability evaluation purposes.  The veteran 
failed to report for an examination which had been scheduled 
for May 1997.  In November 1997, the RO issued a supplemental 
statement of the case in which the veteran was informed that 
his claim continued to be denied because he had failed to 
report for an examination scheduled for May 29, 1997, and 
there was no evidence of increased disability for his left 
wrist.

Thereafter, in February 1998, the veteran reported that he 
resided in Del Norte, Colorado, and his claims file was 
returned to the RO in Denver, Colorado.  The Board remanded 
this case in March 1998 for additional development, to 
include rescheduling the veteran for examination.  
Thereafter, the RO accomplished the requested development and 
returned the claims file to the Board.  


FINDINGS OF FACT

1. The veteran was duly scheduled for VA examinations on May 
29, 1997, as well as on August 3 and 18, 1998, for the 
purpose of evaluating the severity of his service-
connected tendinitis involving the left wrist.

2. The veteran did not report for the examinations and has 
provided no explanation for his failure to do so.


CONCLUSION OF LAW

Having failed to report for scheduled VA examinations to be 
conducted for the purpose of determining the severity of his 
service-connected tendinitis involving the left wrist without 
any explanation, the veteran's claim for an increased 
evaluation must be denied.  38 C.F.R. §§ 3.326(a), 3.655 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has submitted a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159 (1998).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Factual Background:  A review of the record shows that, by a 
March 1993 rating decision, the RO granted service connection 
for tendinitis, left wrist, and rated it as zero percent 
disabling.  The veteran requested a personal hearing at the 
RO before a member of the Board and perfected an appeal of 
this decision. 

Based upon his January 1996 hearing testimony before the 
undersigned Member of the Board and the evidence of record, 
in April 1997, the Board remanded this matter to the RO for 
further development consistent with the duty to assist the 
veteran in the development of facts pertinent to his claim.  
This remand specifically requested that the veteran "be 
scheduled for an examination to determine the nature and 
severity of any disability involving the left wrist."  

In accordance with the April 1997 Remand by the Board, the 
veteran was scheduled to undergo a VA joints examination on 
May 29, 1997.  However, a document from a VA medical facility 
shows that the scheduled VA examination was canceled because 
the veteran failed to report.  Thus, the zero percent rating 
for tendinitis was continued and the claims file was returned 
to the Board.

In March 1998, upon review of the claims file, the Board 
noted that notices sent to the veteran pursuant to the April 
1997 Board remand were not sent to the last address of record 
and it was unclear whether the veteran received notification 
of the VA examination scheduled for May 29, 1997.  Thus, the 
Board determined that an additional remand to the RO for 
rescheduling of a VA examination was warranted.  This remand 
specifically advised the veteran that, while the RO must duly 
send notification of the examinations to his "last known 
address," he "is obligated to appear for scheduled VA 
examination." 

A Statement in Support of Claim, VA Form 21-4138, in which 
the veteran reported that he had relocated to Del Norte, 
Colorado, and provided a new address, was received at the RO 
in February 1998 and, subsequent to the March 1998 remand by 
the Board, was associated with the veteran's claims file.  

In accordance with the March 1998 remand by the Board, in May 
1998, the RO contacted the veteran at his Del Norte, 
Colorado, address and requested that he provide information 
regarding treatment for his service-connected left wrist 
disability.  No response to this request has been received at 
the RO.  

Additionally, as requested by the Board, the VA joints 
examination for which the veteran had previously failed to 
report was rescheduled.  However, a Report of Contact, VA 
Form 119, shows that an individual from the medical center 
was contacted and stated that the veteran failed to report 
for appointments scheduled on August 3 and August 18, 1998.

A December 1998 Report of Contact reflects that the RO 
contacted the Colorado Division of Veterans Affairs (CVA) 
regarding the veteran's current address and was notified that 
CVA had closed their file on the veteran in 1994.

Law and Analysis:  Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.327(a).  38 C.F.R. § 3.655 
provides, in essence, that when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 3.655.  

The Board notes that the appellant was scheduled for VA 
examinations on May 29, 1997, and August 3 and 18, 1998, for 
which he failed to report.  These examinations were necessary 
to verify the current severity of the appellant's service-
connected tendinitis, left wrist.  See 38 C.F.R. §§ 3.327(a) 
and 3.655(a), (b).  The appellant did not attempt to 
reschedule his examinations and good cause for his failure to 
report for the scheduled VA examinations has not been 
demonstrated.  VA is presumed to have properly discharged its 
official duty to mail notice to the veteran of the August 
1998 examination.  Jones v. West, 12 Vet. App. 98, 100 
(1998).

In this regard, the Board notes that the "duty to assist" 
the appellant in the development of facts pertinent to his 
claim is not a "one-way street," wherein the entire burden 
of such development is placed on VA.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must also be prepared 
to meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, the appellant may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence. Wood, 1 Vet. 
App. at 193.  In such a situation, the Board has no 
alternative but to deny the appellant's claim as provided 
under the regulatory provisions of 38 C.F.R. § 3.655.

Accordingly, the appropriate disposition of the appellant's 
claim of entitlement to an evaluation in excess of zero 
percent for tendinitis, left wrist, is denial of the claim 
because of his failure to report for VA examinations without 
adequate reason or good cause demonstrated for such failure.  
In a case where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claim is found not to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable evaluation for tendinitis involving the left 
wrist is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

